Citation Nr: 0605417	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  96-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased initial disability evaluation 
in excess of 10 percent for tinea versicolor.

3.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease with irritable bowel 
syndrome, currently evaluated as 30 percent disabling.

4.  Entitlement to an effective date prior to April 2, 2001, 
for the award of entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1988.

This case comes before the Board of Veterans' Appeals from 
June 1997 and subsequent rating decisions of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).

In October 2000, the Board issued a decision, which, in part, 
remanded issues 1 and 2 listed on the first page of this 
document for additional development.  That decision also, in 
pertinent part, granted the veteran's claim for service 
connection for gastroesophageal reflux disease, and deferred 
consideration of his claim for an increased rating for 
irritable bowel syndrome for the RO to consider rating the 
disabilities together.  The RO has subsequently combined 
those disabilities for rating purposes, and issue 3 reflects 
that the combined issue is now before the Board.

The veteran subsequently perfected an appeal as to issue 4 
listed on the first page of this document.  In an October 
2005 statement, the veteran requested to appear before a 
Veterans Law Judge at a hearing at the RO.  He also raised 
additional issues; these issues are referred to the RO for 
appropriate consideration.  

The Board notes that the veteran provided testimony on issues 
1 and 2 at a hearing before a VLJ in June 2000.  
Consideration of those issues will be deferred pending the 
veteran's requested hearing on the other two issues on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant, by written statement dated in October 2005, 
requested that a personal hearing be scheduled before a 
member of the Board sitting at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge 
sitting in Montgomery, Alabama.  The 
appellant should be informed of the date 
of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


